DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the Election/Restriction filed on 03/21/22.  
Claims 1, 9 and 15 are allowable. The restriction requirement as set forth in the Office action mailed on 01/20/22 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/20/22 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The information disclosure statement (IDS) submitted on 06/26/21, 07/28/21, 08/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-23 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…a bias compensation circuit electrically coupled with the transformer and output on one end and ground on the other end, wherein the stray inductance of the bias compensation circuit is less than about 1 µH…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-8 are allowed as being dependent on claim 1).
"…the bias compensation circuit comprising: a first inductance comprising inductive elements and stray inductance between the bias compensation circuit and the high voltage pulsing power supply; and a second inductance comprising inductive elements and stray inductance between the bias compensation circuit and the output…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 9, (claims 10-14 are allowed as being dependent on claim 9).
"…the bias compensation circuit comprising: a stray inductance less than about 1 pH; a bias compensation diode; a DC power supply arranged in series with the bias compensation diode; and an inductor arranged in series with the bias compensation diode and the DC power supply.…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 15, (claims 16-23 are allowed as being dependent on claim 15).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Crawford (US 2018/0323576).
Crawford discloses a high voltage pulse circuit for driving a laser diode.  However, Crawford fails to disclose a bias compensation circuit electrically coupled with the transformer and output on one end and ground on the other end, wherein the stray inductance of the bias compensation circuit is less than about 1 µH.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844